Citation Nr: 0842935	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  99-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head and 
neck injury.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision in which the RO denied 
service connection for residuals of head wounds.  The veteran 
filed a notice of disagreement (NOD) in June 1999, stating 
that he had head wounds and neck trauma while he served in 
Vietnam.  In June 1999, the RO issued a statement of the case 
(SOC) that recharacterized the issue on appeal as a claim for 
service connection for residuals of a head injury.
The veteran filed a substantative appeal later that same 
month. 

In October 2000, the Board remanded the claim for additional 
evidentiary development. 

In a May 2005 decision, the Board denied service connection 
for residuals of a head injury.  In addition, the Board found 
that a claim for service connection for neck trauma raised by 
veteran in his June 1999 NOD had not yet been adjudicated, 
and therefore, referral to the RO for appropriate action was 
warranted.  The veteran, through his attorney, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 single-judge 
memorandum decision, the Court reversed the Board's finding 
that the veteran's claim for benefits based on a neck injury 
was not adjudicated, set aside its order referring the 
matter, and remanded the issue to the Board for further 
adjudication. 

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.





REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154.

The veteran contends that he sustained head and neck injuries 
in a jeep incident during service in Vietnam.  Records 
associated with the claims file include the veteran's DD-214, 
which confirms that the veteran had service in the Republic 
of Vietnam and that his military occupational specialty was 
an OH-6 repairman.  The veteran reports that at the time of 
the jeep accident, he was assigned to 45th Engineer Group.  
Operational Reports-Lessons Learned for the period between 
November 1, 1968 and January 31st, 1969 shows that the 45th 
Engineer Group came under many enemy initiated attacks.  A 
November 11, 1968 daily journal entry reflects that an 
aviation section jeep was in an accident on the way up to Phu 
Bai and was inoperable.  The veteran has submitted pictures 
of the jeep after the accident.  

In this case,  the Board finds that the veteran's lay 
statements and pictures of the wrecked jeep are consistent 
with the circumstances of his service and are consistent with 
allegations of head and neck injuries as a result of that 
accident.  38 U.S.C.A. § 1154(b).  However, Section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

In December 2008, the Board received an opinion letter from 
J. M. Wisniewski, M.D., written in response to a request by 
the veteran's attorney.  Dr. Wisniewski stated that he had 
examined the veteran, reviewed VA records provided by the 
veteran's attorney, and obtained additional history from the 
veteran, and from his standpoint, it was certainly possible 
that the veteran's degenerative disc disease in the cervical 
spine was related to a vehicular accident he had in Vietnam 
in the late 1960s.  Present fractures can also be post-
traumatic.  The doctor noted that the veteran had surgery on 
his disc at the Pittsburgh VAMC in 2002.  

The Board notes that Dr. Wisniewski did not indicate that he 
reviewed the veteran's service medical records, which do not 
include any complaints or findings regarding treatment for or 
residuals of a head and neck injury; however, he noted the 
veteran's claim that he has had neck problems off and on 
since the accident in Vietnam.  The veteran is competent to 
report the history of his in-service injury. See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).     

The Board also points out that Dr. Wisniewski did not address 
the significance, if any, of the veteran's post-service work 
related injuries. 

Therefore, in light of the Court's January 2008 decision, and 
the above-described evidence, the Board finds that a VA 
examination and medical opinion as to the relationship, if 
any, between any current residuals of a head and neck injury 
and service-based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
stated rationale-is needed to resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A.

To ensure that all due process requirements are met, while 
the matter is on remand, the RO should obtain all outstanding 
pertinent medical records.

A July 1998 Pittsburgh VA Medical Center (VAMC) record 
reflect that the veteran was one month post operative from a 
left posterior cervical surgery.  However, VA treatment 
leading up the surgery, the actual VA inpatient treatment and 
surgical records, and the complete post treatment records are 
not associated with the claims file.  As noted above, Dr. 
Wisniewski indicated that the veteran had surgery on his 
cervical disc in 2002 at the Pittsburgh VAMC.  Also an August 
2001 report of Pennsylvania Bureau of Disability 
Determinations reflects that he underwent neck surgery in 
1993.  These records have not been associated with the claims 
file.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one- year period for response. See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one- year notice period). The RO should 
request that the veteran furnish any evidence in his 
possession, and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:
1. The RO should obtain complete records 
of evaluation and/or treatment of the 
veteran's neck and cervical spine from 
the Pittsburgh and Altoona VAMCs since 
February 1971, to specifically request 
all July 1998 and 2002 neck and cervical 
spine surgery records from the Pittsburgh 
VAMC.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. 

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  Included should 
be information concerning where the 
reported 1993 neck surgery was performed, 
as well as information concerning any 
claims for workers' compensation due 
specifically to neck injury.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination, by 
a physician with the appropriate 
expertise, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
the examine the veteran, and the report 
of examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the neck or 
cervical spine.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability is the result of injury 
incurred or aggravated during service.   
The examiner is requested to address the 
significance, if any, of the veteran's 
post-service work related injuries.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached in a printed (typewritten) report

5.  Then review the claims file.  If any 
of the directives specified in this 
remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be 
adjudicated.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

